internal_revenue_service number release date index number 468b 468b 468b --------------- -------------------- ------------------------------------------------------------ ------------------------------------------------------------ ---------------------- ------------------------------------------------- ------------------------------------ - department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc ita b07 plr-135513-06 date january legend fund --------------------------------------------------------------------------------------------------- ------------------------------------------------------- ---------------------------------------------------- ----------------------------------------------- ----------------------------------------- --------------------------------------- ------------------------------------------ ------------------------------------------ v w ic x y z state p -------- date a ------------- date b ------- date c ------------------------ date d ------------------------ date e ------------------------ ------------------------ date f dear ---------- this responds to your letter requesting certain rulings concerning the application of sec_468b of the internal_revenue_code to fund in particular you requested the following rulings plr-135513-06 x may apply sec_1_468b-9 of the proposed income_tax regulations published in the federal_register on date f_r regarding the method of taxation for income earned by the fund transfers to the fund and distributions made by the fund the fund is a disputed_ownership_fund under prop_reg sec_1_468b-9 x is the administrator of the fund as defined under prop_reg sec_1 468b- b pursuant to prop_reg sec_1_468b-9 the fund is treated as a c_corporation for purposes of subtitle f of the internal_revenue_code and except as otherwise provided in prop_reg sec_1_468b-9 the fund is taxable as if it were a qualified_settlement_fund pursuant to prop_reg sec_1_468b-9 the fund’s initial basis in the stock portion of the demutualization proceeds as defined below is equal to the fair_market_value of the stock portion on the date ic transferred the demutualization proceeds to the fund date e and the fund’s initial basis in the cash portion of the demutualization proceeds is the value of the cash portion on the date ic transferred the demutualization proceeds to the fund date e facts the information submitted states that v created a_trust to operate as a retirement_plan w was named as trustee of the trust in date a the trust purchased annuity_contracts annuities from ic to fund the benefit liabilities of the retirement plan’s participants plan participants w was later declared insolvent by the federal deposit insurance corporation fdic and w’s trust business was ultimately acquired by x v subsequently entered involuntary bankruptcy proceedings later converted to a voluntary chapter case as a result of v’s bankruptcy proceedings and after a series of transactions and litigation two new entities y and z were formed in date b ic reorganized its business from a mutual_insurance_company to a stock insurance_company in a process commonly referred to as demutualization as a result of the demutualization the owner of the annuities became entitled to ic stock on date c ic filed a petition in interpleader in a district_court of state p court alleging that it was uncertain which party was entitled to the ic stock and any accrued and unpaid dividends collectively the demutualization proceeds ic at no time asserted any interest in or ownership claim of the demutualization proceeds plr-135513-06 on date d x y and z filed an emergency motion for immediate release of the demutualization proceeds on date e the court granted the parties’ motion ordered ic to re-register the demutualization proceeds in the name of x and ordered x to immediately liquidate the ic stock the court further ordered that the proceeds from the sale of the ic stock and any accrued but unpaid dividends remain subject_to the continuing jurisdiction of the court pending final resolution of all disputes and conflicting claims concerning its ultimate ownership and that x not pay or distribute the fund to or on behalf of a claimant or a transferor without the approval of the court on date f x sold the ic stock shortly after the demutualization proceeds were received x filed a pleading with the court requesting the court to determine whether the fund should be distributed to y z or the plan participants the court subsequently ruled in favor of y and against z and the plan participants the court’s ruling has been appealed and x represents that the matter is expected to remain contested indefinitely law and analysis sec_468b of the internal_revenue_code provides in part that nothing in any provision of law shall be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax and authorizes the issuance of regulations providing for the taxation of any such account or fund whether as a grantor_trust or otherwise final regulations under sec_468b concerning the taxation of qualified settlement funds qsfs were promulgated on date t d 1993_1_cb_68 although these regulations did not address the taxation of other types of escrow accounts trusts or funds the preamble to the regulations stated that future regulations would address the income_tax treatment of accounts trusts or funds other than qsfs proposed_regulations were issued on date regarding the income_tax treatment of accounts trusts or funds other than qsfs reg-209619-03 1999_1_cb_689 the proposed_regulations provide rules for taxing income earned by various escrow accounts and funds including disputed ownership funds established under the jurisdiction of a court to hold money or property subject_to disputed claims of ownership after receipt of written comments and a public hearing final regulations concerning disputed ownership funds were adopted on date t d 2006_10_irb_546 these final regulations apply to disputed ownership funds established after date sec_1_468b-9 applicability of the proposed_regulations the initial requested ruling relates to whether the proposed sec_468b regulations apply to the fund the taxpayer requests a ruling that it may apply prop_reg sec_1_468b-9 in this case the fund was established on date e a date before date when plr-135513-06 the demutualization proceeds were re-registered in the name of x pursuant to the court’s order sec_1_468b-1 provides that for disputed ownership funds established after date but on or before date the internal_revenue_service service will not challenge a reasonable consistently applied method of taxation for income earned by a fund transfers to a fund and distributions made by a fund see also prop_reg sec_1_468b-9 based on the facts presented the use of the proposed_regulations is a reasonable method of taxation for the fund therefore the service will not challenge the use of prop_reg sec_1_468b-9 by the fund provided the regulation is consistently applied status as disputed_ownership_fund the second requested ruling under consideration is whether the fund is a disputed_ownership_fund within the meaning of prop_reg sec_1_468b-9 prop_reg sec_1 468b- a provides that an escrow account trust or fund that is not a qualified_settlement_fund is a disputed_ownership_fund if it is established to hold money or property subject_to conflicting claims of ownership the escrow account trust or fund is subject_to the continuing jurisdiction of a court and money or property cannot be paid or distributed from the escrow account trust or fund to or on behalf of a claimant or a transferor without the approval of the court based on the facts presented the requirements of prop_reg sec_1_468b-9 are satisfied first the fund is not a qualified_settlement_fund under sec_1_468b-1 as it was not established to resolve a claim described in sec_1_468b-1 second the fund was established to hold money or property subject_to the conflicting claims of ownership of y z and the plan participants see prop_reg sec_1_468b-9 the fund is also subject_to the continuing jurisdiction of the court see prop_reg sec_1_468b-9 finally the fund requires the approval of the court to pay or distribute money or property to or on behalf of a claimant or a transferor see prop_reg sec_1_468b-9 therefore the service will not challenge the fund’s classification as a disputed_ownership_fund for federal_income_tax purposes status as administrator the third requested ruling addresses whether x is the administrator of the fund under prop_reg sec_1_468b-9 prop_reg sec_1_468b-1 provides that administrator means the person designated as such by the court having jurisdiction over a disputed plr-135513-06 ownership fund if no person is designated the administrator is the escrow agent escrow holder trustee receiver or other person responsible for administering the fund pursuant to the court’s order dated date e x was designated as the person responsible for administering the fund therefore based on the facts presented the service will not challenge the classification of x as the administrator of the fund see prop_reg sec_1_468b-9 treatment for federal_income_tax purposes the fourth requested ruling focuses on the treatment of the fund for federal_income_tax purposes prop_reg sec_1_468b-9 provides that a disputed_ownership_fund is treated as a c_corporation for purposes of subtitle f of the internal_revenue_code further prop_reg sec_1_468b-9 provides that except as otherwise provided in sec_1_468b-9 a disputed_ownership_fund is taxable as a qualified_settlement_fund if all the assets transferred to the fund by or on behalf of transferors are passive investment_assets for example cash or cash equivalents stock and debt obligations as noted above the service will not challenge the classification of the fund as a disputed_ownership_fund therefore the service will not challenge the fund’s classification as a c_corporation for purposes of subtitle f of the internal_revenue_code see prop_reg sec_1_468b-9 in addition the demutualization proceeds transferred to the fund include the ic stock and any accrued but unpaid dividends the ic stock and any accompanying rights to accrued but unpaid dividends are passive investment_assets within the meaning of prop_reg sec_1_468b-9 therefore based on the facts presented except as otherwise provided in sec_1_468b-9 the service will not challenge the taxation of the fund as if the fund were a qualified_settlement_fund basis in transferred property the final requested ruling addresses the basis of the demutualization proceeds prop_reg sec_1_468b-9 provides that in general the initial basis_of_property transferred by or on behalf of a transferor to a disputed_ownership_fund is the fair_market_value of the property on the date of transfer to the fund based on the facts presented the service will not challenge the calculation of the fund’s initial basis in the stock portion of the demutualization proceeds as equal to the fair_market_value of the stock portion on the date ic transferred the demutualization proceeds to the fund date e further the service will not challenge the calculation of the fund’s initial basis in the cash portion of the demutualization proceeds as the value of the cash portion on the date ic transferred the demutualization proceeds to the fund date e plr-135513-06 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely john p moriarty senior technician reviewer branch income_tax accounting
